Citation Nr: 1212590	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  11-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss. 

2.  Entitlement to an initial compensable evaluation for left hand scars, to include as due to shell fragment wound residuals, left hand.
 
3.  Entitlement to an evaluation in excess of 10 percent for shell fragment wound residuals, left hand.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.

6.  Entitlement to special monthly compensation based on a need for aid and attendance or on account of being housebound.

REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to January 1946.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of February and October 2011 by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).  
  
The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder; entitlement to a total disability rating based on individual unemployability due to a service-connected disability; and entitlement to special monthly compensation based on a need for aid and attendance or on account of being housebound, are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hearing impairment results in Level IX acuity in the right ear, and Level XI in the left ear. 

2.  The Veteran's left hand scars are hypopigmented, smooth-surfaced, non-tender to palpation, and minimal or superficial without evidence of instability, pain, or skin breakdown.  

3.  The Veteran's left hand shell fragment wound residuals involved Muscle Group IX, and are manifested by degenerative joint disease, minimal or superficial scars, and limitation of extension of the index and long fingers.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 80 percent, but no more, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for an initial compensable evaluation for left hand scars, to include as due to shell fragment wound residuals, left hand, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

3.  The criteria for an evaluation in excess of 10 percent for left hand shell fragment wound residuals are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service connection for bilateral hearing loss and left hand scars, to include as due to shell fragment wound residuals, left hand, was granted by way of a rating decision dated February 2011.  The RO initially evaluated the Veteran's bilateral hearing loss as 10 percent disabling under 38 C.F.R. 4.85, Diagnostic Code 6100, and the left hand scars as non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The effective date of these disability awards was April 14, 2010.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed. 

In May 2010, prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to substantiate his request for an increased rating for left hand shell fragment wound residuals.  Specifically, the Veteran was advised to submit evidence showing this service-connected disability increased in severity or got worse.  The Veteran was encouraged to submit doctor's records, medical diagnoses, and medical opinions.  The Veteran was also notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  

The Veteran was further advised at that time of the information and evidence needed to establish a disability rating for the disability on appeal.  In particular, the Veteran was encouraged to submit evidence showing the nature and severity of his condition, the severity and duration of the symptoms, and the impact of the condition and/or symptoms on his employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, and statements from employers about job performance, lost time, or other evidence showing how the disability affected his 

ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.

The Veteran received additional notice of the rating criteria by way of the October 2011 statement of the case.  Although the Veteran's claim was not readjudicated following this notice, the Board finds that a reasonable person could be expected to understand what information and evidence was required to substantiate an increased rating claim for left hand shell fragment wound residuals.  The information provided allowed the Veteran to effectively participate in the appeal process.  The Veteran was also afforded the opportunity to testify before the Board in support of his claim and did so in January 2012.  The Veteran has also had representation throughout the duration of the appeal and requested that his claim be advanced on the docket due to age and poor health.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in conjunction with his increased rating claims for left hand shell fragment wounds, left hand scars, and bilateral hearing loss.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Evidence of record reflects that the Veteran receives Social Security benefits.  However, in the June 2010 VA examinations, the Veteran indicated that he received 

these benefits on account of his age, and not disability.  As there is no indication that the Social Security Administration has evidence relevant to the issues on appeal, there is no additional duty to undertake further development in an attempt to obtain these records and associate them with the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010). 

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law 

requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Bilateral Hearing Loss

The Veteran contends that he is entitled to a higher initial evaluation for bilateral hearing loss.  By way of history, the RO granted service connection for bilateral hearing loss in the February 2011 rating decision currently on appeal.  The RO evaluated the Veteran's bilateral hearing loss as 10 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective April 14, 2010.  The Veteran was notified of this decision and provided his appellate rights.  He timely perfected this appeal.   

Disability evaluation for hearing impairment is derived from the mechanical application of the Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI.  Tables VI and VII as set forth in 38 C.F.R. § 4.85(h) are used to calculate the rating assigned.  Table VIa is used to assign a rating based on puretone average alone when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2011).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran was afforded a VA audiology examination in November 2010.  The Veteran stated that he had difficulty understanding speech clearly in all situations.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
50
55
60
LEFT
55
45
60
65

The average puretone hearing loss at that time was 54 decibels in the right ear and 56 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 88 percent in the right ear and 64 percent in the left ear.  The audiologist described the Veteran's speech recognition scores as "good" in the right ear and "fair" in the left ear.  According to the audiologist, these results showed 

moderate sloping to severe sensorineural hearing loss.  These results correspond to Level II in the right ear and to Level VI in the left ear pursuant to Table VI.  An exceptional pattern of hearing impairment is not shown in either ear under 38 C.F.R. § 4.86(a).  The level of impairment based on the puretone averages corresponds to a 10 percent disability rating.

The Veteran was afforded another VA audiology examination in June 2011.  The Veteran stated that he had difficulty understanding speech in all situations.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
60
60
60
55
LEFT
65
55
65
70

The average puretone hearing loss at that time was 59 decibels in the right ear and 64 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 40 percent in the right ear and 24 percent in the left ear.  The audiologist described the Veteran's speech recognition scores as "poor" bilaterally. According to the audiologist, these results showed moderate to severe sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear.  These results correspond to Level IX in the right ear and to Level XI in the left ear pursuant to Table VI.  An exceptional pattern of hearing impairment is shown in both ears under 38 C.F.R. § 4.86(a).  Using Table VIa, the level of impairment based on the puretone average in the right ear is to Level IV and to Level V in the left ear.  Using the higher Roman numeral designation for the right and left ears as stipulated by 38 C.F.R. § 4.86(a), the level of impairment based on the puretone averages corresponds to an 80 percent disability rating.   

The average puretone thresholds for the right ear, at its worst corresponds to Level IX hearing acuity under 38 C.F.R. § 4.86, and the scores for the left ear correspond to Level XI.  The intersection point for these levels under Table VII shows that the bilateral hearing loss meets the criteria contemplated for an 80 percent disability 

rating.  Additionally, an exceptional pattern of hearing loss, which would warrant evaluation under 38 C.F.R. § 4.86, is shown in both ears.  See Lendenmann, 3 Vet. App. at 349.  However, using the higher Roman numeral designation for the right and left ears as stipulated by 38 C.F.R. § 4.86(a), the bilateral hearing loss does not exceed the levels contemplated for an 80 percent disability rating.   

The November 2010 and June 2011 VA audiologists noted that the Veteran's hearing loss disability resulted in difficulty hearing in all circumstances.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran has not alleged, nor does the record reflect, that the November 2010 or June 2011 VA audiology examinations are inadequate or that the Veteran was prejudiced by any deficiency in the examination.  Id. at 455-56. 

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity 
caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, 

the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's hearing loss disability picture is not so unusual or exceptional in nature as to render the assigned staged ratings inadequate.  The Veteran's service-connected hearing loss disability is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing impairment results in Level IX acuity in the right ear, and Level XI in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected bilateral hearing loss disability are congruent with the disability picture represented by the disability rating assigned herein.  A rating in excess of the currently assigned disability rating is provided for certain manifestations of hearing loss, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 80 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected bilateral hearing loss disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

In summary, an 80 percent disability rating is warranted for the Veteran's service connected hearing loss.  In reaching this conclusion, the Board applied the benefit of the doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, the preponderance of the evidence is against a disability rating in excess of 80 percent, and therefore, the doctrine is not applicable.


II.  Left Hand Scars

The Veteran contends that he is entitled to an initial compensable evaluation for left hand scars.  By way of history, the RO granted service connection for shell fragment wound residuals of the left hand in a rating decision dated May 1946.  The RO evaluated the Veteran's disability as 10 percent disabling, effective January 10, 1946.  Rating decisions dated November 1946, December 1948, December 1949, April 1960, and May 1993 continued the Veteran's 10 percent evaluation.  

The Veteran filed the current increased rating claim in April 2010.  The RO issued the February 2011 rating decision on appeal in which it continued the Veteran's 10 percent evaluation for shell fragment wound residuals of the left hand under 38 C.F.R. § 4.73, Diagnostic Code 5309 for Muscle Group IX and effective April 14, 2010, separately evaluated the Veteran's left hand scars a noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 for painful or unstable scars.  The Veteran was notified of this decision and provided his appellate rights.  He timely perfected this appeal.

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  This revision also afforded veterans rated under Diagnostic Codes 7800-7805 before October 23, 2008, the opportunity to request review under these code provisions regardless of whether the disability increased since the last review.  See 38 C.F.R. § 4.118.  As the Veteran in this case filed his claim in April 2010, the RO correctly considered only those regulations pertaining to the evaluation of skin disabilities in effect from October 23, 2008.

Under Diagnostic Code 7804, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation, the highest available schedular rating, is assigned for five or more scars that are unstable or painful.  Explanatory Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Explanatory Note 

(2) indicates that if one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Explanatory Note (3) also permits scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 to be evaluated under Diagnostic Code 7804, when applicable.  

The Veteran was afforded a VA scars examination in June 2010.  A physical examination of the Veteran's left hand showed evidence of a six centimeter long by one millimeter wide hypopigmented smooth-surfaced scar on the back of the left hand.  The examiner also described the scar as being superficial and non-tender to palpation.  The Veteran denied pain or skin breakdown and no evidence of such was found on examination.  Likewise, there was no evidence of edema, inflammation, keloid formation or other disabling effects.  The diagnosis was superficial scar, back of left hand.  The examiner also observed a second scar on the back of the Veteran's left hand that intersected the scar described immediately above.  This scar was two centimeters long by one millimeter wide.  The examiner described the scar as hypopigmented, smooth-surfaced, non-tender to palpation, and superficial.  The Veteran denied pain or skin breakdown and no evidence of such was found on examination.  Likewise, there was no evidence of edema, inflammation, keloid formation or other disabling effects.  The diagnosis was superficial scar, back of left hand.  According to the examiner, the Veteran retired in 1982 and was eligible to do so by age or duration of work.  The scars had no effect on the Veteran's occupational activities or usual daily activities.  

The Veteran was afforded a VA muscle group injury examination in June 2010.  He reported injury to his left hand in service as a result of a tank shell explosion.  The Veteran denied any post-service surgery and his treatment for this injury consisted of taking Lortab three times daily as needed for pain.  On physical examination, the Veteran denied pain, decreased coordination, increased fatigability, uncertainty of movements, or flare-ups.  However, he reported subjective complaints of weakness.  The examiner also noted evidence of scars on physical examination.  The first scar was measured to be six centimeters long by one millimeter wide.  The scar was hypopigmented, smooth surfaced, non-tender to palpation, and superficial.  The scar 

was not painful to the touch or adherent, and no separate entry and exit scars were found.  The second scar was measured to be two centimeters long by one millimeter wide.  The scar was hypopigmented, smooth surfaced, non-tender to palpation, and superficial.  The scar was not painful to the touch or adherent, and no separate entry and exit scars were found.  The impression was injury to the intrinsic muscles of the left hand, with no appreciable deficiency of Muscle Group IX of the left hand when compared to the right hand.  According to the examiner, the Veteran retired in 1982 and was eligible to do so by age or duration of work.  There was no effect on the Veteran's occupational activities or usual daily activities from the injury to his left hand.  

That same month, the Veteran was afforded a VA hand examination.  He reported injury to his left hand in service as a result of a tank shell explosion.  The Veteran denied any post-service surgery or functional problems with the left hand, and his treatment for this injury consisted of taking Lortab three times daily as needed for pain.  He reported subjective complaints of decreased strength and dexterity in both hands.  He denied a history of flare-ups or other hand symptoms.  The examiner described the disability as stable since its onset.  On physical examination, the examiner found two hypopigmented, smooth-surfaced, non-tender to palpation, superficial scars on the back of the left hand.  These scars were measured to be six centimeters long by one millimeter wide and two centimeters long by one millimeter wide.  Residual scars to the left hand were diagnosed.  The examiner also noted that the Veteran retired in 1982 by virtue of age or duration of work and that there were no effects of the disability on his usual occupation or daily activities from the injury to the left hand.       

The Veteran was also afforded a VA muscle group injury examination in September 2011.  The examiner acknowledged that scarring was present as a result of in-service shell fragment wounds, but the examiner described the scarring as "minimal."  The examiner noted that it was very difficult to see some of the scars and both the Veteran and his wife acknowledged that they were unsure which scars resulted from the in-service blast injury.  The left hand scar was measured to be six centimeters long by two millimeters wide.  The scar was hypopigmented, smooth-

surfaced, non-tender to palpation, and superficial.  No evidence of pain or disfigurement due to the scar was found.  The examiner found no evidence of left hand functional impairment related to the dorsal hand scar or past shrapnel wound.  An x-ray of the Veteran's left hand was negative for any evidence of shrapnel.  The Veteran further stated that he did not need care for the conditions related to his shell fragment wounds during his working post-service life.  Residual scars to the left hand were diagnosed.  The examiner noted that the Veteran retired in 1982 by virtue of age or duration of work and that there were no effects of the disability on his usual occupation or daily activities from the injury to his left hand.       

The preponderance of the evidence is against an initial compensable evaluation for left hand scars for any period of time covered by the appeal.  As noted above, Diagnostic Code 7804 assigns a compensable evaluation for one or more unstable and painful scars.  However, the Veteran specifically denied that his two left hand scars were painful or resulted in skin breakdown in the VA examinations in June 2010 and September 2011.  The VA examiners also found no objective evidence of edema, inflammation, keloid formation or other disabling effects.  The VA examiners described the Veteran's two left hand scars as hypopigmented, smooth-surfaced, non-tender to palpation, and minimal or superficial.  Additionally, the September 2011 VA examiner found no evidence of left hand functional impairment related to the dorsal hand scar or past shrapnel wound.  Although the Veteran sustained left hand shell fragment injuries in service, which resulted in two scars on that hand, neither of the scars were found to be unstable or painful and the Veteran denied such symptoms.  Therefore, a compensable evaluation for left hand scars is not warranted for any period of time covered by the appeal under Diagnostic Code 7804.  

The Board has also considered other potentially applicable code provisions under 38 C.F.R. § 4.118.  In this regard, scars due to burn injuries are not applicable in this case because the Veteran does not allege, nor does the record reflect that his left hand scars resulted from burns.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802 (2011).  Rather, the left hand scars resulted from shell fragment wounds.  The remainder of the diagnostic code provisions contained in 38 C.F.R. § 4.118 are not applicable here as there is no diagnosis of or treatment for these disabilities.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  The Veteran's left hand scars are not so unusual or exceptional in nature as to render the assigned staged ratings inadequate.  The Veteran's service-connected left hand scars are evaluated as noncompensably disabling, effective April 14, 2010.  The criteria specifically contemplate the level of disability caused by the Veteran's service-connected left hand scars.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran's left hand scars are hypopigmented, smooth-surfaced, non-tender to palpation, and minimal or superficial without evidence of instability, pain, or skin breakdown.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected left hand scars are congruent with the disability picture represented by noncompensable rating assigned.  A compensable rating is provided for certain manifestations of left hand scars, but the medical evidence demonstrates that those manifestations are not present in this case.  The noncompensable disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected left hand scars cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

After review of the evidence of record, there is no evidence of record that would warrant an initial compensable rating for the Veteran's service-connected left hand scars at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence shows no distinct periods of time since service connection became effective, during which manifestations of the Veteran's left hand scars have varied to such an extent that a 

compensable evaluation would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for left hand scars, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Shell Fragment Wound Residuals, Left Hand

The Veteran contends that he is entitled to an increased disability rating for his service-connected left, non-dominant hand shell fragment wound residuals.  By way of history, the RO granted service connection for shell fragment wound residuals of the left hand in a rating decision dated May 1946.  The RO evaluated the Veteran's disability as 10 percent disabling, effective January 10, 1946.  Rating decisions dated November 1946, December 1948, December 1949, April 1960, and May 1993 continued the Veteran's 10 percent evaluation.  

The Veteran filed the current increased rating claim in April 2010.  The RO issued the February 2011 rating decision on appeal in which it continued the Veteran's 10 percent evaluation for shell fragment wound residuals of the left hand under 38 C.F.R. § 4.73, Diagnostic Code 5309 for Muscle Group IX and effective April 14, 2010, separately evaluated the Veteran's left hand scars and assigned a noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 for painful or unstable scars.  The Veteran was notified of this decision and provided his appellate rights.  He timely perfected this appeal.

Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  An explanatory note to Diagnostic Code 5309 states that because the hand is such a compact structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  Id.  
 
Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (2011).  A "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and if present, exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are 

entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  

If present, the following are also signs of "severe" muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle;(c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle;
(g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

When evaluating damage to muscle groups, disability pictures are based on the cardinal signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56.

The Veteran was afforded a VA muscle group injury examination in June 2010.  He reported injury to his left hand in service as a result of a tank shell explosion.  The Veteran denied any post-service surgery and his treatment for this injury consisted of taking Lortab three times daily as needed for pain.  The Veteran denied a history of trauma to the muscles or neoplasm.  The examiner noted that this injury involved Muscle Group IX and stemmed from a small caliber, high velocity missile, shrapnel.  The wound was not a through and through wound; no initial infection occurred before healing.  The Veteran acknowledged that there were associated bone, nerve, vascular, or tendon injuries, but the Veteran was unable to recall the level of damage done to the back of his left hand.  

On physical examination, the Veteran denied pain, decreased coordination, increased fatigability, uncertainty of movements, or flare-ups.  However, he reported subjective complaints of weakness.  The examiner found no evidence of traversed muscle, muscle destruction, muscle injury, intermuscular scarring, residuals of nerve, tendon, or bone damage, muscle herniation, loss of deep fascia or muscle substance, or limitation of motion of any joint by muscle disease or injury.  The examiner described the Veteran's muscle functioning as normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  The examiner also noted evidence of scars.  The first scar was measured to be six centimeters long by one millimeter wide.  The scar was hypopigmented, smooth surfaced, non-tender to palpation, and superficial.  The scar was not painful to the touch or adherent, and no separate entry and exit scars were found.  The second scar was measured to be two centimeters long by one millimeter wide.  The scar was hypopigmented, smooth surfaced, non-tender to palpation, and superficial.  The scar was not painful to the touch or adherent, and no separate entry and exit scars were found.  It was noted that the Veteran retired in 1982 by virtue of age or duration of work.  The diagnosis was injury to the intrinsic muscles of the left hand, Muscle Group IX, with no appreciable deficiency of Muscle Group IX of the left hand when compared to the right hand. 

That same month, the Veteran was afforded a VA hand examination.  He reported injury to his left hand in service as a result of a tank shell explosion.  The Veteran denied any post-service surgery or functional problems with the left hand and his treatment for this injury consisted of taking Lortab three times daily as needed for pain.  He reported subjective complaints of decreased strength and dexterity in both hands.  He denied a history of flare-ups or other hand symptoms.  The examiner described the disability as stable since its onset.  On physical examination, the examiner found no evidence of pain on range of motion testing of the left index or long fingers.  However, extension of the distal and proximal interphalangeal joints in both fingers was each limited by 10 degrees and the metacarpophalangeal joint was limited by five degrees on extension, but there was no gap between the index or long finger and the proximal transverse crease of the hand on maximal flexion of the finger, and no objective evidence of pain or additional limitation of motion after repetitive use.  There was no objective evidence of pain on range of motion testing of the left ring or little fingers, no limitation of motion, and no objective evidence of pain or additional limitation of motion after repetitive use.  Regarding the left thumb, there was no gap between the left thumb pad and fingers, no objective evidence of pain on range of motion testing, no limitation of motion, and no objective evidence of pain or additional limitation of motion after repetitive use.  There was also no evidence of amputation, ankylosis, or other deformity.  However, the examiner noted evidence of moderately decreased grip strength in the hands bilaterally, slowed fine motor movements, and mild flexion contractures in the index, long, ring, and little fingers.  The examiner attributed these symptoms to aging.  The examiner also noted the presence of two hypopigmented, smooth-surfaced, non-tender to palpation, superficial scars on the back of the left hand.  These scars measured six centimeters long by one millimeter wide and two centimeters long by one millimeter wide.  

X-rays of the left hand showed no evidence of shrapnel.  Instead, the findings were consistent with soft tissue calcifications in degenerative joint disease.  It was also 

noted that involvement of the metacarpophalangeal joint always raised the possibility of rheumatoid disease.  The diagnosis was degenerative joint disease of the left hand, injury to intrinsic muscles of Muscle Group IX of the left hand, no appreciable deficiency of Muscle Group IX of the left hand when compared to right hand.  Residual scars to the left hand were also diagnosed.  The examiner noted that the Veteran retired in 1982 by virtue of age or duration of work and that there were no effects of the disability on his usual occupation or daily activities, due to his left hand injuries.       

The Veteran also underwent a VA muscle group injury examination in September 2011.  He reported injury to his left hand in service as a result of a tank shell explosion.  The Veteran denied any post-service surgery or care for the shrapnel wounds, and he denied a history of any muscle hernia.  Minimal scars were noted on the Veteran's left hand, but no fascial defects, impairment of muscle substance or function, atrophy, loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, or uncertainly of movement associated with the muscle injury were found.  The examiner also found no evidence of functional impairment such that no effective function remained other than that which would be equally well-served by amputation.  Flexion and extension of the wrist was 4/5, and the examiner observed muscle weakness.  However, the examiner specifically stated that the Veteran's muscle weakness resulted from aging and deconditioning processes, not the shrapnel wound injury.  In the examiner's opinion, shrapnel wounds did not contribute to age-associated muscle weakness.  X-rays of the left hand showed no evidence of shrapnel.  Instead, the findings were consistent with soft tissue calcifications in degenerative joint disease.  It was also noted that involvement of the metacarpophalangeal joint always raised the possibility of rheumatoid disease.  The diagnosis was muscle injury to the left hand.        

The preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's left hand shell fragment wound residuals.  As noted above, Diagnostic Code 5309 directs the rater to assign a minimum 10 percent evaluation and rate the disability based on limitation of motion.  

Limitation of motion of the fingers is contemplated under Diagnostic Codes 5216 to 5230.  VA examinations performed in June 2010 and September 2011 specifically found no evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2011).  Diagnostic Codes 5228 to 5230 contemplate limitation of motion of individual digits, including the thumb, index or long finger, and the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230 (2011).  Here, VA examinations performed in June 2010 and September 2011 found no evidence of limitation of motion of the thumb, ring finger, or little finger.  

A noncompensable rating for limitation of motion of the minor, non-dominant index or long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent rating, the maximum schedular rating available, is assigned for limitation of motion of the minor index or long finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, or; extension is limited by more than 30 degrees.  The June 2010 VA hand examination revealed limitation of extension of the distal and proximal interphalangeal joints in the index and long fingers by 10 degrees, and limitation of the metacarpophalangeal joint by five degrees on extension.  There was no gap between the index or long finger and the proximal transverse crease of the hand on maximal flexion of the finger, and no objective evidence of pain or additional limitation of motion after repetitive use.  While the June 2010 and September 2011 VA examiners also observed evidence of muscle weakness; moderately decreased grip strength in the hands, bilaterally; slowed fine motor movements and dexterity; and mild flexion contractures in the index, long, ring, and little fingers, the examiners attributed these symptoms to the aging process, and not the service-connected left hand shell fragment wound residuals.  

While the record reflects that the Veteran's flexion and extension of the wrist was 4/5 in September 2011, there is no evidence of a diagnosis of or treatment for 

ankylosis or limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5214, 5215 (2011).  

The Veteran's left hand shell fragment wound residuals are manifested by degenerative joint disease, minimal or superficial scars, and limitation of extension of the index and long fingers.  There are no cardinal signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  To the extent that muscle weakness, moderately decreased grip strength in the hands bilaterally, slowed fine motor movements and dexterity, and mild flexion contractures in the index, long, ring, and little fingers was found, VA examiners in June 2010 and September 2011 attributed these symptoms to the aging process, and not the service-connected left hand shell fragment wound residuals.  

The evidence makes clear that the Veteran did not sustain a through and through or deep penetrating wound, residuals of debridement, prolonged infection, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold when compared to the sound side to warrant an evaluation based on "moderate" muscle injury.  Similarly, the Veteran does not allege and the record does not reflect entitlement to a moderately severe or severe muscle injury and the VA examiners in June 2010 and September 2011 routinely identified Muscle Group IX as the affected group.  

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  

The Veteran's left hand shell fragment wound residuals are not so unusual or exceptional in nature as to render the assigned staged ratings inadequate.  The Veteran's service-connected left hand shell fragment wound residuals are evaluated as 10 percent disabling, effective January 10, 1946.  The provisions under the Rating Schedule specifically contemplate the level of occupational and social impairment caused by the Veteran's service-connected left hand residuals of a shell fragment wound.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.73, Diagnostic Code 

5309.  The Veteran's left hand shell fragment wound residuals involved Muscle Group IX, and are manifested by degenerative joint disease, minimal or superficial scars, and limitation of extension of the index and long fingers.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected left hand shell fragment wound residuals are congruent with the disability picture represented by the 10 percent disability rating assigned.  A rating in excess of the currently assigned disability ratings is provided for certain manifestations of left hand shell fragment wound residuals, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.73, Diagnostic Code 5309; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected left hand shell fragment wound residuals cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate and therefore, a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

In summary, an evaluation in excess of 10 percent for left hand shell fragment wound residuals is not warranted for any period of time covered by the appeal as there is no distinct period at which time a greater or lesser evaluation is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 10 percent for left hand residuals of a shell fragment wound, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An evaluation in of 80 percent, but no more, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An initial compensable evaluation for left hand scars, to include as due to shell fragment wound residuals, left hand, is denied.

An evaluation in excess of 10 percent for left hand shell fragment wound residuals is denied.  


REMAND

The Veteran contends that he is entitled to service connection for posttraumatic stress disorder (PTSD), in part because he was wounded in service and received the Purple Heart Medal.  The Veteran's service connection claim for PTSD was denied in the February 2011 rating decision currently on appeal on the grounds that there was no current diagnosis of this disability.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  The Board has rephrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See generally, Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim for PTSD cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).

The Veteran testified before the Board in January 2012 that he had dementia, but stated that he received treatment from J.J., M.D. for PTSD.  To date, these records have not been requested and/or associated with the claims file.  If after receiving all pertinent treatment records, there is a diagnosis of PTSD or a psychiatric disorder 

other than PTSD, the Veteran must be afforded another VA psychiatric examination to determine the etiology of the claimed psychiatric disability and its relationship to service, if any.

The regulations governing service connection for PTSD were amended, effective July 13, 2010.  See 38 C.F.R. § 3.304(f)(3) (2011).  However, the statement of the case in October 2011 failed to consider the Veteran's claim under the current regulations.  Further, the Veteran has not been notified of the revised regulations.  The RO must undertake such action on remand.  

The Veteran contends that he is entitled to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities.  Regulations provide that TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  
   
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Multiple disabilities resulting from a common etiology or single accident are considered a single disability for determining TDIU eligibility.  Id.  

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  

Service connection is in effect for several disabilities including shell fragment wound residuals, left shoulder assigned a 20 percent disability rating, effective April 14, 2010; shell fragment wound residuals, left hand, assigned a 10 percent disability rating, effective January 10, 1946; shell fragment wound residuals, right thigh and buttocks, assigned a 10 percent disability rating, effective January 10, 1946; shell fragment wound residuals, right lower abdomen, assigned a 10 percent disability rating, effective January 10, 1946; and bilateral hearing loss, assigned an 80 percent disability rating herein; and scars on the left hand, left shoulder, right thigh, abdomen, and buttocks, assigned a noncompensable disability rating, effective April 14, 2010.  

Although the Veteran was most recently afforded a VA muscles examination in September 2010 to assess the severity of his left hand shell fragment wound residuals, the issue of whether the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disabilities has not been addressed.  
 
The Veteran also contends that he is entitled to special monthly compensation based on a need for aid and attendance or on account of being housebound.  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b) (2011).  A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance.  38 C.F.R. §§ 3.351(c), 3.352(a) (2011).

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to 

adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the Veteran's condition is such that it would require him to be in bed.  It must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities, the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1502(c) (West 2002); 38 C.F.R. § 3.351(d).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include private treatment records from J.J., M.D.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must notify the Veteran of the amended regulation with regard to PTSD.  38 C.F.R. § 3.304(f)(3) (2011).

3.  The RO must prepare a summary for the examiner of the stressor or stressors that it has determined are established by the record, to include the Veteran's fear of hostile military activity if it is found consistent with the Veteran's military service.  The examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  In light of the Veteran's receipt of the Purple Heart Medal, any claimed stressors are sufficiently corroborated if it is consistent with the Veteran's service.  

4.  After all of the above development is completed, the Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file and Virtual VA records must be reviewed by the psychiatrist in conjunction with the examination and the psychiatrist must specify the dates encompassed by the Virtual VA records that were reviewed.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  After a review of the evidence of records, and with consideration of the Veteran's statements, the examiner must provide diagnoses for all psychiatric disorders found.

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record are sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  

If a psychiatric disorder other than PTSD is found, to include dementia, the VA psychiatrist must opine as to whether any such psychiatric disorder is related to the Veteran's military service, to include as due to any incidents therein.  

If more than one psychiatric disorder is found, and manifestations of each separate psychiatric disorder cannot be distinguished, the examiner must so state.

A complete rationale for all opinions must be provided.  If the psychiatrist cannot provide the requested opinions without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The Veteran must be afforded an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and Virtual VA records must be reviewed in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude or would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The Veteran must be afforded an examination to determine entitlement to special monthly compensation based on a need for aid and attendance or on account of being housebound.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate whether the Veteran's service-connected disabilities acting together result in the Veteran being housebound or in need of regular aid and attendance of another person.  In reaching these conclusions, the examiner must address the following:

* Whether as a result of the Veteran's service-connected disabilities, he is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.

* Whether as a result of the Veteran's service-connected disabilities, he has the (1) inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) inability of the Veteran to attend to the wants of nature; or (5) presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the requested examinations have been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

9.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

10.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


